In an action for a permanent injunction restraining defendant from erecting certain structures in a shopping center, defendant appeals from so much of an order of the Supreme Court, Nassau County, dated January 26, 1961, as denied its motion to increase the amount of a bond fixed on the granting of a temporary injunction. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The moving papers fail to show that the fixation of the bond in the sum of $10,000 is insufficient. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.